Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
2.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Drawings
3.	The drawings (Figs. 15-21) are objected to because the direction of the fingerprint sensing light from the reflective element (1530, 1630, 1730, 1830, 1930, 2030, 2130) to the image sensor (1520, 1620, 1720, 1820, 1920, 2020, 2120) is not correct, which violates the laws of light reflection and refraction. Appropriate corrections are required.
Corrected drawing sheets in compliance with 37 CFR 1.121(d)  are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as "amended." If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.	Claims 1, 19, and 20 are rejected under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, as being incomplete for omitting essential elements or steps, such omission amounting to a gap between the elements or the steps as claimed in claim 2. See MPEP § 2172.01. Specifically, the claimed invention is directed to an optical fingerprint sensor applied to a display device. However, a sensor element to receive optical signals and detect fingerprints is omitted or missed in the independent claims 1 and 19-20 and the corresponding dependent claims. Such a sensor element is essential for the claimed invention. Claims 2-18 are rejected as being dependent upon rejected base claims.
6.	Claims 3 and 19 are rejected under 35 U.S.C. 112(b) (pre-AIA  35 U.S.C. 112, second paragraph), as being indefinite for failing to particularly point out and distinctly 
Claim 3 depends on claims 1 and 2. Claim 1 recites a limitation “a plurality of lenses … arranged with a predetermined distance”, and claim 2 recites a limitation “the flat portion pattern is formed to include a plurality of flat lines with a predetermined distance as a width”. Claim 3 further recites a limitation “the width of the plurality of flat lines is … larger than the predetermined distance”. It is not clear the predetermined distance in claim 3 is referred to the predetermined distance in claim 1 or claim 2. If the predetermined distance in claim 3 is referred to the predetermined distance in claim 2, the limitations claim 3 are in contradictory with claim 2 because applicant defines “a plurality of flat lines with a predetermined distance as a width” in claim 2. 
Claim 19 recites a limitation “the infrared ray”. There is insufficient antecedent basis for the limitations. For the purpose of the examination, the limitation “the infrared ray” is interpreted as “an infrared ray”. 
Claim 20 recites a limitation “the infrared ray”. There is insufficient antecedent basis for the limitations. For the purpose of the examination, the limitation “the infrared ray” is interpreted as “an infrared ray”. 

Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

8.	Claims 1-3 and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamamoto (US 20150187980 A1).
	Regarding claim 1, Yamamoto (e.g., Fig. 5, which is reproduced below for reference) discloses a fingerprint recognition optical film for transmitting an infrared ray comprising: 

    PNG
    media_image1.png
    620
    1245
    media_image1.png
    Greyscale

Annotated version of Yamamoto’s Fig. 5
a base film (substrate 63); and 
a lens pattern layer (lens pattern layer ML) including a plurality of lenses (lenses ML) attached to one surface of the base film (substrate 63) and being parallelly arranged with a predetermined distance (adjacent lenses ML have a separation D or a gap W), and a flat portion pattern (flat portion pattern as shown in Fig. 5 reproduced below) formed among the plurality of lenses (lenses ML) to transmit the infrared ray (infrared light IL; [0057]), 
(lenses ML) is arranged to face to a light source (light emitting element 10).
Regarding claim 2, Yamamoto (e.g., Fig. 5) discloses the fingerprint recognition optical film of claim 1, wherein the flat portion pattern is formed to include a plurality of flat lines with a predetermined distance as a width (Fig. 5 shows the flat portion pattern includes a plurality of flat lines with a width, each line has a width W corresponding to a gap between adjacent lenses ML to transmit the infrared light IL).

Regarding claim 3, Yamamoto (e.g., Fig. 5) discloses the fingerprint recognition optical film of claim 2, wherein the width of the plurality of flat lines is formed in a region corresponding to a location of a fingerprint (Fig. 5 shows a region of the flat portion pattern corresponds to a sensing region of a fingerprint F) and larger than the predetermined distance (Fig. 5 shows the flat portion pattern includes at least 3 flat lines with a width of 3W larger than the separation D).

Regarding claim 18, Yamamoto (e.g., Fig. 5) discloses the fingerprint recognition optical film of claim 1, wherein the flat pattern portion (flat portion pattern) is formed to a region corresponding to a fingerprint position (fingerprint F).

Regarding claim 19, Yamamoto (e.g., Fig. 5, which is reproduced below for reference) discloses a backlight unit comprising a fingerprint recognition optical film comprising; 
a base film (substrate 63); and 
(lens pattern layer ML) including a plurality of lenses (lenses ML) attached to one surface of the base film (substrate 63) and being parallelly arranged with a predetermined distance (adjacent lenses ML have a separation D or a gap W) and a flat pattern portion (flat portion pattern as shown in Fig. 5 reproduced above) formed among the plurality of lenses (lenses ML) to transmit the infrared ray (infrared light IL; [0057]). 
wherein a protrusion direction of the plurality of lenses (lenses ML) is arranged to face to a light source (light emitting element 10).

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
	A patent for a claimed invention may not be obtained, notwithstanding that 	the claimed invention is not identically disclosed as set forth in section 102 	of this title, if the differences between the claimed invention and the prior 	art are such that the claimed invention as a whole would have been 	obvious before the effective filing date of the claimed invention to a person 	having ordinary skill in the art to which the claimed invention pertains.  	Patentability shall not be negated by the manner in which the invention 	was made.
10.	Claims 4-6 and 9 are rejected under 35 U.S.C. 103 as unpatentable over Yamamoto (US 20150187980 A1) in view of Mi (US 20130329455 A1).
Regarding claim 4, Yamamoto (e.g., Fig. 5) discloses the fingerprint recognition optical film of claim 1, but does not disclose wherein the plurality of lenses are prisms. However, it is well known in the art a lens may have different forms. As an example, Mi (e.g., Figs. 1C, 1D, and 1E) discloses a lens can have different forms, and Mi (Fig. 1C) (prismatic lenses 36a) and the prisms have a vertex angle greater than 0° and less than 90° (Fig. 1C).  Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Mi to modify the optical lens array of Yamamoto. The combination/motivation would be to provide an alternative design choice of optical lenses for fingerprint detection.

Regarding claim 5, Yamamoto (e.g., Fig. 5) discloses the fingerprint recognition optical film of claim 1, but does not disclose wherein a cross section of the plurality of lenses is one of a triangle, a rectangle or a pentagon. However, it is well known in the art a lens may have different forms. As an example, Mi (e.g., Figs. 1C, 1D, and 1E) discloses a lens can have different forms, and Mi (Fig. 1C) discloses wherein a cross section of the plurality of lenses is one of a triangle, a rectangle or a pentagon (e.g., Fig. 1C; triangle shape). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Mi to modify the optical lens array of Yamamoto. The combination/motivation would be to provide an alternative design choice of optical lenses for fingerprint detection.

Regarding claim 6, Yamamoto in view of Mi discloses the fingerprint recognition optical film of claim 5, Mi (Fig. 1C) discloses wherein the triangle is an isosceles triangle and the rectangle is an equilateral trapezoid (e.g., Fig. 1C; isosceles triangle). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Mi to modify the optical lens array 

Regarding claim 9, Yamamoto (e.g., Fig. 5) discloses the fingerprint recognition optical film of claim 1, but does not disclose wherein the plurality of lenses are prisms. However, it is well known in the art a lens may have different forms. As an example, Mi (e.g., Figs. 1C, 1D, and 1E) discloses a lens can have different forms. Mi (Fig. 1C) discloses wherein the plurality of lenses are prisms (prismatic lenses 36a) and wherein each of the plurality of lenses includes: a first light incident surface (e.g., left surface) forming a predetermined first angle with the flat pattern portion of the base film (base film 10); and a second light incident surface (e.g., right surface) forming a predetermined second angle with the first light incident surface (e.g., left surface). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Mi to modify the optical lens array of Yamamoto. The combination/motivation would be to provide an alternative design choice of optical lenses for fingerprint detection.

11.	Claim 7 is rejected under 35 U.S.C. 103 as unpatentable over Yamamoto (US 20150187980 A1) in view of Pendley (US 20110130508 A1).
Regarding claim 7, Yamamoto (e.g., Fig. 5) discloses the fingerprint recognition optical film of claim 1, but does not disclose wherein the plurality of lenses of the predetermined distance is set to be 2 um, 4 um or 6 um. However, Pendley (e.g., Fig. 5) disclose wherein the plurality of lenses of the predetermined distance is set to be 2 um, ([0055]; 2um). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Pendley to the optical lens array of Yamamoto. The combination/motivation would be to provide a design choice to fabricate an array of optical lenses for fingerprint detection.

12.	Claim 8 is rejected under 35 U.S.C. 103 as unpatentable over Yamamoto (US 20150187980 A1) in view of Mitsumoto (US 20170067593 A1).
Regarding claim 8, Yamamoto (e.g., Fig. 5) discloses the fingerprint recognition optical film of claim 1, but does not disclose wherein the plurality of lenses are formed by an acryl resin including an infrared absorbent. However, Mitsumoto discloses a protective coating layer formed by an acryl resin including an infrared absorbent ([0014]). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the coating layer of Mitsumoto to the plurality of lenses of Yamamoto. The combination/motivation would be not only to provide a protection of the lenses but also to absorb the unwanted far infrared light to improve illumination light quality for fingerprint sensing.

13.	Claims 9-11 are rejected under 35 U.S.C. 103 as unpatentable over Yamamoto (US 20150187980 A1) in view of Yoon (US 20150062493 A1).
Regarding claim 9, Yamamoto (e.g., Fig. 5) discloses the fingerprint recognition optical film of claim 1, but does not disclose wherein the plurality of lenses are prisms. However, it is well known in the art a lens may have different forms. As an example, Yoon (Fig. 4) discloses wherein the plurality of lenses are prisms (prismatic lenses 221), and (surface 225a) forming a predetermined first angle with the flat pattern portion of the base film (base film 210); and a second light incident surface (surface 225b) forming a predetermined second angle with the first light incident surface (surface 225a). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Yoon to modify the optical lens array of Yamamoto. The combination/motivation would be to provide an alternative design choice of optical lenses for fingerprint detection.

Regarding claim 10, Yamamoto in view of Yoon discloses the fingerprint recognition optical film of claim 9, Yoon (Fig. 4) discloses wherein the predetermined first angle is approximately 90 ° angle (angle between surface 225a and base film 210) and the predetermined second angle is larger than 90° angle and smaller than 180° angle (angle between surface 225a and surface 225b). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Yoon to modify the optical lens array of Yamamoto for the same reason above.

Regarding claim 11, Yamamoto in view of Yoon discloses the fingerprint recognition optical film of claim 9, Yoon (Fig. 4) discloses wherein the plurality of lenses further include a first reflecting surface (surface 226) forming a predetermined third angle with the second light incident surface (surface 225b). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to 

14.	Claims 9 and 11-13 are rejected under 35 U.S.C. 103 as unpatentable over Yamamoto (US 20150187980 A1) in view of Li (US 20200379159 A1).
Regarding claim 9, Yamamoto (e.g., Fig. 5) discloses the fingerprint recognition optical film of claim 1, but does not disclose wherein the plurality of lenses are prisms. However, it is well known in the art a lens may have different forms. As an example, Li (Figs. 4-8) discloses wherein the plurality of lenses are prisms (prismatic lenses 122), and wherein each of the plurality of lenses (take Fig. 8 as an example, which is reproduced for reference) includes: a first light incident surface (surface A) forming a predetermined first angle with the flat pattern portion of the base film (base film 121); and a second light incident surface (surface B) forming a predetermined second angle with the first light incident surface (surface A). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Li to modify the optical lens array of Yamamoto. The combination/motivation would be to provide an alternative design choice of optical lenses for fingerprint detection.

    PNG
    media_image2.png
    172
    483
    media_image2.png
    Greyscale

Annotated version of Li’s Fig. 8
Regarding claim 11, Yamamoto in view of Li discloses the fingerprint recognition optical film of claim 10, Li (e.g., Fig. 8) discloses wherein the plurality of lenses further (surface C) forming a predetermined third angle with the second light incident surface (surface B). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Li to modify the optical lens array of Yamamoto for the same reason above.

Regarding claim 12, Yamamoto in view of Li discloses the fingerprint recognition optical film of claim 1, Li (e.g., Fig. 8) discloses wherein the plurality of lenses further include a second reflecting surface (surface D) forming a predetermined fourth angle with the first reflecting surface (surface C) and forming a predetermined fifth angle with the base film (base film 121). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Li to modify the optical lens array of Yamamoto for the same reason above.

Regarding claim 13, Yamamoto in view of Li discloses the fingerprint recognition optical film of claim 12, Li (e.g., Fig. 8) discloses wherein the plurality of lenses include a first (e.g., lens a) and a second lens (e.g., lens b) continuously disposed on the base film (base film 121), and wherein the first lens (e.g., lens a) is disposed on a position where a virtual surface which is the extended from the second light incident surface (surface B) of the second lens (e.g., lens b) and the base film (base film 121) is cross each other. Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Li to modify the optical lens array of Yamamoto for the same reason above.


Regarding claim 14, Yamamoto (e.g., Fig. 5) discloses the fingerprint recognition optical film of claim 1, Yamamoto (e.g., Fig. 5) discloses wherein the base film and the lens pattern layer include a gap or an opening formed in a direction where an infrared ray transmits from the light emitting element 10 for fingerprint sensing, but does not disclose a plurality of through-holes formed corresponding to the gap or the opening. However, Xu (e.g., Figs. 20-21) discloses the fingerprint recognition optical film, wherein the base film and the lens pattern layer 18 include a gap or an opening formed in a direction where a light transmits from the light emitting element 15 for fingerprint sensing, Xu (e.g., Figs. 18-19) also discloses wherein the base film 18 includes a plurality of through-holes (through holes 163 or 164) formed in a direction where the light ray transmits from the light emitting element 15. Therefore, the combination of Yamamoto and Xu teaches wherein the base film and the lens pattern layer include a plurality of through-holes formed in a direction where an infrared ray transmits. It would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Xu to fingerprint recognition optical film of Yamamoto. The combination/motivation would be to reduce undesired illumination light and improve fingerprint sensing signals. 

Regarding claim 15, Yamamoto in view of Xu discloses the fingerprint recognition optical film of claim 14, wherein the longest distance between the two of the plurality of through-holes (through holes 163 or 164) is less than the predetermined distance (separation between two adjacent lenses 201). Therefore, it would have been obvious 

Regarding claim 16, Yamamoto in view of Xu discloses the fingerprint recognition optical film of claim 14, wherein the plurality of through holes (through holes 163 or 164) are disposed with the predetermined distance (separation between two adjacent lenses 201) to a region corresponding to a fingerprint position (fingerprint sensing region). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Xu to fingerprint recognition optical film of Yamamoto for the same reasons above.

16.	Claim 17 is rejected under 35 U.S.C. 103 as unpatentable over Yamamoto (US 20150187980 A1) in view of Fuchida (US 20150109561 A1).
Regarding claim 17, Yamamoto (e.g., Fig. 5) discloses the fingerprint recognition optical film of claim 1, but does not disclose wherein the base film is a reflective polarizing sheet as claimed. However, Fuchida (e.g., Figs. 1-4) discloses a plurality of prismatic lens (prismatic lens 40) disposed on a base film (base film 30), wherein the base film (base film 30) is a reflective polarizing sheet transmitting one polarization and reflecting other polarization (reflective polarizing sheet 30; [0023]). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Fuchida to fingerprint recognition optical film of Yamamoto. 

17.	Claim 20 is rejected under 35 U.S.C. 103 as unpatentable over Lin (CN 110088767 A) in view of Tsai (US 20200132917 A1).
Regarding claim 20, Lin (e.g., Figs. 1-6) discloses a liquid crystal display (LCD) device comprising: 
a LCD (liquid crystal display) panel (LCD panel 110); and 
a backlight unit (backlight unit 10) located under the LCD panel (LCD panel 11) and comprising a fingerprint recognition optical film, the fingerprint recognition optical film comprising: 
a base film (base film 142); and 
a lens pattern layer including a plurality of lenses (inverted prism 141; [0068]) attached to one surface of the base film (base film 142) and being parallelly arranged with a predetermined distance to transmit the infrared ray (infrared light from a light source 21), 
wherein a protrusion direction of the plurality of lenses (inverted prism 141)  is arranged to face to a light source (light source 21).
Lin does not expressly disclose a flat pattern portion formed among the plurality of lenses. However, Tsai (e.g., Figs. 1-10) discloses a liquid crystal display (LCD) device comprising: a LCD (liquid crystal display) panel (LCD panel 30); and a backlight unit (backlight unit 10) located under the LCD panel (LCD panel 30). Tsai discloses the backlight unit 10 may comprise a lens pattern layer with different structures (e.g., Figs. 1, 3, 5, 7, and 9). As one example, Tsai (e.g., Fig. 3) discloses a lens pattern layer including a plurality of lenses (inverted prism 14P) attached to one surface of the base film (base film 14) and being parallelly arranged with a predetermined distance (distance F; [0039]-[0041]) and a flat pattern portion (flat portion AF; [0039]-[0041]) formed among the plurality of lenses (inverted prism 14P). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Tsai to the optical film of Lin to form a lens sheet with a flat pattern portion formed among the plurality of lenses to transmit the infrared ray. The combination/motivation would be to improve brightness distribution of a display device integrated with a fingerprint sensor.

Inquiry
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUZHEN SHEN whose telephone number is (571)272-1407.  The examiner can normally be reached on Monday-Thursday 8:30am-5:00pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on 

/YUZHEN SHEN/Primary Examiner, Art Unit 2691